 

FILED
UNITED STATES DISTRICT COURT FOR THE

 

 

May 30, 2019
EASTERN DISTRICT OF CALIFORNIA Se ASTERN DISTRICT OF
CALIFORNIA L
UNITED STATES OF AMERICA, ) DEPUTY COERK
) Case No. 2:19-MJ-00073-AC-3
Plaintiff, )
Vv. )
) NOTICE TO DEFENDANT
CATHERINE STUCKEY, ) BEING RELEASED
)
Defendant. )

 

A. You are advised that you are being released pursuant to the “Bail Reform Act of 1984".

B. Conditions of Release
You are further advised that your release is subject to the following conditions in addition to any
conditions contained in your Bond form:

 

1. That you shall appear on time at all proceedings as required and shall surrender for service
of any sentence imposed as directed.

2. That you shall advise the court and you attorney prior to any change in address.

3. That you shall not commit any offense in violation of federal, state or local law while on
release in this case.

4, Travel Restrictions:

5. Other Special Conditions:

See Attached
C. Advice of Penalties and Sanctions
You are further advised that:
1. It is a criminal offense under Title 18 U.S.C. §3146, if, after having been released, the

defendant knowingly fails to appear as required by the conditions of release or to

surrender for the service of sentence pursuant to a court order. If the defendant was

release in connection with a charge, or while awaiting sentence, surrender for the service
of a sentence, or appeal or certiorari after conviction, for —

a. an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, the defendant shall be fined not more than $250,000 or
imprisoned for not more than ten years or both;

b. an offense punishable by imprisonment for a term of five years or more, but less
than fifteen years, the defendant shall be fined not more than $250,000 or
imprisoned for not more than five years or both;

C. any other felony, the defendant shall be fined not more than $250,000 or
imprisoned not more than two years or both; or

d. a misdemeanor, the defendant shall be fined not more than $2,000 or imprisoned
not more than one year, or both. If punishable by more than 6 months, the fine is
not more than $100,000.

A term of imprisonment imposed for failure to appear or surrender shall be consecutive to
the sentence of imprisonment for any other offense.
In addition, failure to appear may result in the forfeiture of any bail.

 

 
2. Conviction of an Offense Committed While on Release
Conviction of an offense committed while on release carries the following sentences
which are in addition to the sentence prescribed for the offense and which must be consecutive to any
other sentence:

a. Not more than 10 years if the offense is a felony.
b. Not more than one year if the offense is a misdemeanor.
3. Violation of Conditions of Release

 

Violation of any condition of your release may also result in arrest by a law enforcement
officer the immediate issuance of a warrant for your arrest, revocation of release, an order of detention,
and a prosecution for contempt which could result in a possible term of imprisonment and / or a fine.

 

4. Obstruction of Justice Crimes

It is an additional crime to:

a. Endeavor by force or threat to influence, intimidate or impede a juror, officer of
the court, or the administration of justice (Title 18 U.S.C. §1503) Penalty: 5 years
and/or $250,000.00

b. Endeavor to obstruct, delay or prevent a criminal investigation (Title 18
U.S.C.§1510) Penalty: 5 years and / or $250,000.00.

c. Tamper with a witness, victim or informant (Title 18 U.S.C. §1512) Penalty: 10
years and / or $250,000.00.

d. Harass a witness, victim or informant (Title 18 U.S.C. §1512) Penalty: 1 year and
/ or $100,000.00

e. Retaliate against a witness, victim or informant (Title 18 U.S.C. §1513) Penalty:

10 years and / or $250,000.00.
ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the defendant in the above-captioned case and that I am aware of and
fully understand the above conditions of release. I promise to obey all conditions of release, to appear as
directed, and to surrender for service of any sentence imposed. I am also aware of and fully understand
the penalties and sanctions set forth above for failure to appear, conviction of an offense committed
while on release, viblation of a condition of release, or any of the obstruction of justice crimes.

( ak Aa

DEFENDANT’S SJONATURE

(IF AN INTERPRETER IS USED)

I have translated into the __ language the above conditions of release and Advice to Defendant
and have been told by the defendant that he / she understands the conditions of release and advice.

 

INTERPRETER

 
